DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, covering Claims 10-14 and the species reading on claim 11 in the reply filed on 7/12/2022 is acknowledged.
Claims 7-9 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and species reading on claims 13-14, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the melt analysis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites a method comprising a composition followed by “such that the casting mold or casting mold component softens and/or recrystallizes on a hot side facing a cast material during a casting operation under thermal influence of a metal melt in a region of the hot side, whereas on a cooled cold side of the casting mold or casting mold component the copper alloy does not soften or recrystallize during the casting operation and has a strength which is higher than a strength of the hot side.”  The above recited limitation is interpreted as drawn to desired properties or results of the mold formed by the instantly claimed method during an intended use (i.e. the recited softening or recrystallization would occur if used in the recited intended method).  It is unclear if certain recited elements, such as “a hot side facing a cast material” and “a cooled cold side,” are required structures of the mold or mold component produced from the claimed method.  
Furthermore, one of ordinary skill in the art would recognize that the conditions, in particular temperature, during the recited intended use as a casting mold for a metal melt would vary depending on the composition of the metal melt.  Therefore, the scope of the recited properties such as “softens and/or recrystallizes” and “does not soften or recrystallize” are indefinite because the conditions at which such properties would conditionally be required are unclear and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 11-12 are indefinite based on their dependency.
Claim 11 recites the limitation "the casting operation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “cold forming the copper alloy by 10 to 50 %.”  It is unclear by what measure the copper alloy is cold formed by 10 to 50%. For the purposes of examination, the limitation is interpreted as drawn to a reduction or working ratio.  
Claim 11 recites “the copper alloy” in lines 2, 4, 6, and 7.  Claim 10, from which it depends, recites “A method, comprising producing a casting mold or casting mold component from a copper alloy.”  This recitation is drawn to the claim preamble, yet also appears to include the only positively claimed method step of the method.  That is, the only actual method step in claim 10 appears to be “producing…from a copper alloy” a casting mold or casting mold component with the recited composition.  Therefore, it is unclear what state of matter or stage of production the claim 11 recitations of “copper alloy,” are in.
Claim 12 also recites “the copper alloy,” and therefore, is indefinite for the same reasons as detailed with respect to Claim 11 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 104846234B)(foreign document and translation cited by Applicant on IDS).
With respect to Claim 10, Zhu teaches a method of making a copper alloy casting mold plate (deemed to constitute a casting mold and/or casting mold component), the method comprising forming the mold plate with a composition comprising Zr: 0.05-0.25 wt%, Ag: 0.06-0.15 wt%, Mg: 0.03-0.05 wt%, balance Cu. (para. 2, 4, 6-13).  Compositional ranges including zero (e.g. the claimed contents of P and Cr) are interpreted as optional elements.  Thus, Zhu teaches a method of making a casting mold with a copper alloy having compositional ranges overlapping each of the instantly required ranges, including Ag, Zr, free of P and Cr, another alloying element (Mg) falling under the 0.5 wt% limit, and a balance of Cu.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Claim 1 further recites the limitation “such that the casting mold or casting mold component softens and/or recrystallizes on a hot side facing a cast material during a casting operation under thermal influence of a metal melt in a region of the hot side, whereas on a cooled cold side of the casting mold or casting mold component the copper alloy does not soften or recrystallize during the casting operation and has a strength which is higher than a strength of the hot side.”  This limitation is interpreted as drawn to properties or results of the casting mold or casting mold component during an intended use of the product resulting from the instantly claimed method of manufacturing.  As the recited properties/results occur during this intended use, they may be interpreted as conditional or contingent limitations. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  Therefore, as Zhu teaches a method of producing a casting mold or casting mold component comprising the instantly claimed composition, it is deemed to meet and/or be capable of the instant conditional limitations as well.
Alternatively, the above recited properties/results may be interpreted as relating to nature of the casting mold or casting mold component, existing whether such intended use method is carried out or not.  Under this interpretation, as Zhu teaches a method of casting mold or casting mold component having substantially the same composition, it would necessary be expected to result in a casting mold or casting mold component having the same properties. See MPEP 2112.01.
With respect to Claim 12, the claim requires “cold forming the copper alloy after hardening” but does not appear to require any particular method or type of forming.  Zhu teaches, after an aging/hardening treatment, further processing the copper alloy mold, such as machining. (para. 58, 72, 86, 100).  Thus, Zhu teaches a step, after hardening, of changing the form of the copper alloy which does not occur at an elevated temperature and is therefore, deemed to constitute “cold forming.”

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 104846234B), as applied to Claim 1 above, in view of Nogami (US 5798008).
With respect to Claim 11, Zhu teaches a method of making a casting mold/mold component, comprising casting the above detailed composition into a billet, hot forging at a temperature of, for example, 800-860° C, followed by solution treatment and rapid cooling (i.e. quenching), cold rolling (i.e. cold forming) for a total deformation of, for example, 15-20%, and aging treatment at a temperature of, for example, 400° C, resulting in improved hardness. (para. 39-40, 57, 71).  Thus, Zhu teaches steps of casting, hot forming, cold forming, and hardening, at respective temperatures or parameters falling within the instantly claimed ranges.  Zhu teaches a step of quenching the copper alloy to retain dissolved elements in solid solution, wherein the cooling begins from a temperature (e.g. 850-950° C) at about or above the forming temperature (e.g. 800-860° C), and therefore teaches a step of quenching from “the forming temperature” (para. 39-40, 53); however, the reference is silent as to the rate of cooling during such quenching.
Nogami teaches a method of making a copper alloy casting mold, the method comprising steps of casting the alloy, hot working, quenching the ingot after hot working from a temperature of 900-950° C at a rate of 12-18° C/sec (720-1080 K/min) to obtain necessary mechanical strength. (col. 1, ln. 7-10; col. 3, ln. 9-46).
Thus, Zhu and Nogami are both drawn to methods of making copper alloy casting molds comprising steps of hot working and quenching from a temperature of about 900-950° C.  It would have been obvious to one of ordinary skill in the art to modify the method of Zhu to use a known quenching cooling rate for a hot worked copper alloy casting mold method, 720-1080 K/min, as taught by Nogami, in order to retain dissolved components in solid solution (Zhu, para. 39) and/or to obtain a mold with necessary mechanical strength for use as a casting mold (Nogami, col. 3, ln. 35-40).
Finally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature, forming/reduction ratio, and cooling rate ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 104846234B), as applied to Claim 1 above, in view of Maki (US 2016/0186294).
With respect to Claim 11, Zhu teaches a method of making a casting mold/mold component, comprising casting the above detailed composition into a billet, hot forging at a temperature of, for example, 800-860° C, followed by solution treatment and rapid cooling (i.e. quenching), cold rolling (i.e. cold forming) for a total deformation of, for example, 15-20%, and aging treatment at a temperature of, for example, 400° C, resulting in improved hardness. (para. 39-40, 57, 71).  Thus, Zhu teaches steps of casting, hot forming, cold forming, and hardening, at respective temperatures or parameters falling within the instantly claimed ranges.  Zhu teaches a step of quenching the copper alloy to retain dissolved elements in solid solution, wherein the cooling begins from a temperature (e.g. 850-950° C) at or above the forming temperature (e.g. 800-860° C), and therefore teaches a step of quenching from “the forming temperature” (para. 39-40, 53); however, the reference is silent as to the rate of cooling during such quenching.
Maki teaches a method of making a copper alloy material which may comprise contents of Zr and Ag overlapping the instantly claimed ranges and those of Zhu, the method comprising steps of melting and casting, hot working at a temperature of 500-1050° C, quenching after the hot working at a cooling rate of 200° C/min or higher (200 K/min or higher), followed by cold working at a working/reduction ratio of 30% or higher, and aging treatment (i.e. hardening) at a temperature of 250-600° C. (para. 60-62, 69-71, 86-91, 95-98). 
Thus, Zhu and Maki are drawn to the same problem of quenching a hot worked copper alloy with substantially similar compositions.  Furthermore, Zhu and Maki are drawn to a method of making and processing a copper alloy with substantially the same steps and processing parameters, including hot working temperatures, temperature from which quenching begins, cold working reduction/working ratio, and aging/hardening treatment temperatures.  It would have been obvious to one of ordinary skill in the art to modify the method of Zhu to use a known quenching cooling rate for a hot worked copper alloy manufacturing method, 200 K/min or more, as taught by Maki, in order to retain dissolved components in solid solution (Zhu, para. 39).
Finally, it would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping temperature, forming/reduction ratio, and cooling rate ranges.  MPEP § 2144.05.

Claim(s) 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Maki (US 2016/0186294) in view of (CN 104846234B).
With respect to Claims 10-11, Maki teaches a method of making a copper alloy material, the alloy having a composition comprising Zr: 0.01-0.11 wt%, Si: 0.002-0.03 wt%, and optionally one or more of Ag: 0.005-0.1 wt%, Cr: 0.005-0.1 wt%, and P: 0.005-0.1 wt%, balance Cu and 0.3 wt% or less inevitable impurities. (para. 59-78).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping compositional ranges.  MPEP § 2144.05.
Maki teaches that the method comprises steps of melting and casting the above detailed alloy, hot working (i.e. hot forming) at a temperature of 500-1050° C, quenching after the hot working at a cooling rate of 200° C/min or higher (200 K/min or higher), followed by cold working (i.e. cold forming) at a working/reduction ratio of 30% or higher, and aging treatment (i.e. hardening) at a temperature of 250-600° C. (para. 60-62, 69-71, 86-91, 95-98). Thus, Maki teaches a method comprises the same steps and processing parameters including hot forming temperature, quenching cooling rate, cold forming working/reduction%, and hardening treatment temperature which fall within or overlap the instantly claimed ranges of Claim 11. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
Maki teaches a method of making a copper alloy material with substantially the same or overlapping composition, steps, and processing parameters and teaches the method for forming a component such as a sheet useful for electronic devices (para. 2); however, the reference is silent as to forming a casting mold or casting mold component.
Zhu teaches a method of making a casting mold/mold component comprising a plate, comprising casting the above detailed composition into a billet, hot forging at a temperature of, for example, 800-860° C, followed by solution treatment and rapid cooling (i.e. quenching), cold rolling (i.e. cold forming) for a total deformation of, for example, 15-20%, and aging treatment at a temperature of, for example, 400° C, resulting in improved hardness. (para. 39-40, 57, 71).  Thus, Zhu teaches steps of casting, hot forming, cold forming, and hardening, at respective temperatures or parameters falling within the instantly claimed ranges.  (see also rejection over Zhu above).
Thus, Zhu and Maki are both drawn to a method of making and processing a copper alloy with substantially the same composition, steps, and processing parameters, including hot working temperatures, temperature from which quenching begins, cold working reduction/working ratio, and aging/hardening treatment temperatures.  Furthermore, one of ordinary skill in the art would recognize that a “sheet” as taught by Maki and a “plate” as taught by Zhu, while having different intended uses, comprises substantially the same structure.  
Accordingly, it would have been obvious to modify the method of making a copper alloy sheet of Maki, to form a sheet/plate useful as a casting mold or casting mold component, as taught by Zhu, having the same desired utilities including high strength and wear resistance (Maki, para. 5, 13; Zhu; para. 6). See also MPEP 2144.05; Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
	Alternatively, it would have been obvious to one of ordinary skill in the art to use a copper alloy sheet as taught by Maki, as a casting mold or casting mold component, as taught by Zhu, retaining the same composition, structure, and properties including high strength and wear resistance, with a predictable result of success.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112. 
Finally, Claim 1 further recites the limitation “such that the casting mold or casting mold component softens and/or recrystallizes on a hot side facing a cast material during a casting operation under thermal influence of a metal melt in a region of the hot side, whereas on a cooled cold side of the casting mold or casting mold component the copper alloy does not soften or recrystallize during the casting operation and has a strength which is higher than a strength of the hot side.”  This limitation is interpreted as drawn to properties or results of the casting mold or casting mold component during an intended use of the product resulting from the instantly claimed method of manufacturing.  As the recited properties/results occur during this intended use, they may be interpreted as conditional or contingent limitations. “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  MPEP 2111.04.  Therefore, as Maki in view of Zhu teach a method of producing a casting mold or casting mold component comprising the instantly claimed composition, it is deemed to meet and/or be capable of the instant conditional limitations as well.
Alternatively, the above recited properties/results may be interpreted as relating to nature of the casting mold or casting mold component, existing whether such intended use method is carried out or not.  Under this interpretation, as Maki in view of Zhu teach a method of casting mold or casting mold component having substantially the same composition, it would necessary be expected to result in a casting mold or casting mold component having the same properties. See MPEP 2112.01.

	With respect to Claim 12, Maki teaches that after the aging/hardening heat treatment, addition cold working at a working ratio of 1-70% may be performed (para. 98) and thus teaches “further comprising cold forming the copper alloy after hardening.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735